Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 2010/0253501) in view of Curtis (US 2014/0355256).
Gibson discloses a signaling device comprising a light emitting unit with plural lights (Fig. 6), plural feedback lights (330,340- Fig. 1, gloves-Fig. 6) showing whether lights 360 (Fig. 6) are functioning properly, except for specifically stating that turn signal lights are in form of arrows, or that remote control adjusts light intensity of lights on the worn garment.
Banks discloses desirability of using arrow shapes 54 on back of driver’s garment to indicate turn direction (Figure 8).
Curtis teaches desirability of remotely controlling light intensity of lights on a worn garment (abstract, claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use turn signal arrow shapes as suggested by Banks and remote lighting adjustment as suggested by Curtis, in conjunction with a lighted signaling garment device as disclosed by Gibson, in order to clearly indicate which direction a turn was going and to allow lighting to be more easily seen under low ambient light conditions.
Regarding claim 2, Gibson uses LEDs (par. 89).
Regarding claim 3, Gibson uses electronics control to synchronize lights on different garments (par. 83).
Regarding claim 4, since Gibson teaches LEDs are mounted on sleeves 330-340, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove and repair defective LEDs by taking sleeves off the garment, so that defective lights could have been replaced.
Regarding claim 5, Gibson teaches connections can be hard-wired or wireless (par. 99).
Regarding claim 6, Gibson teaches synchronized wireless control over lighting elements (pars. 82,99).
Regarding claims 7-8, Gibson teaches mounting lighting elements on clothing 300 and a helmet 200 (Fig. 1).
Regarding claim 9, since the lighting system of Gibson is intended to be worn outside during potentially rainy conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have lighting units be water resistant so that the lighting system would not malfunction during inclement weather conditions.
Regarding claim 10, Gibson teaches lighting device is attached to clothing of a motorcyclist (Fig. 6).
Regarding claim 11, Gibson teaches different light units being synchronous (par. 82).
Regarding claim 12, Gibson teaches battery tethered to lighting units (Fig. 4).
Regarding claim 13, since Gibson teaches battery and electronics tethered to lighting units (Figs. 1 and 4), it would have been obvious to one of ordinary skill in the art to store the electrical components inside the garment worn by a rider, in order to protect the components from sun, rain and wind.
Regarding claim 14, Gibson teaches placing light emitting units on shoulders and upper sleeves of a garment (Figs. 1,2b,6).
Regarding claims 15-16, Banks teaches placing turn indicators in plural rows in pattern of arrows (Fig. 8).
Regarding claim 17, Gibson teaches placing LEDs in a uniform line at shoulder of garment (Figs. 1,2b,6).
Regarding claim 18, Gibson teaches syncing plural worn indicators wirelessly (pars. 82,99).
Regarding claims 19-20, Curtis teaches having worn LED garment with day and night modes with different lighting intensity (abstract, col. 11, Fig. 7).
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,034,291 in view of Gibson and Curtis. Ejiawoko ‘291 discloses a garment worn by a motorcyclist with wirelessly connected feedback lights to indicate if turn signal lights  in shape of arrows positioned in rows are functioning properly (claim 1), except for specifically stating that remote control of light intensity is performed.
Gibson teaches providing wireless remote control of motorcycle garment lighting (pars. 82,99).
Curtis teaches remote control of signal light intensity of lighting units on a worn garment (abstract, claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide remote control of lighting unit intensity as suggested by Gibson and Curtis in conjunction with a system as disclosed by Ejiawoko, in order to allow a garment to have appropriate light intensity based on ambient conditions.
Claims 2-20 are rejected for the same reasons as set forth above with regard to paragraph No. 1.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McLean discloses a vehicle lighting feedback device for indicating operating condition of vehicle lights.
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689